DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been partially entered.

Drawings
The drawings were received on 17 February 2021.  These drawings are accepted; however, they do not address all of the outstanding issues pointed out in the last Office Action. Please see below for further explanation.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the illustration of the holes/apertures in the platform and the manner in which these work with the remainder of the device to provide access to the animal therethrough must be shown or the feature(s) canceled from the claim(s).  Please show a top view of at least one of the embodiments. It is unclear from the current disclosure how the rodent is able to gain access to the food when there is a panel/platform blocking their way. Note that the apertures/holes disclosed are only clearly shown in Figure 8. 
The feeding surface comprising a plurality of apertures is not illustrated.
Additionally, there is no collar in the drawings, where is the support for the collar of claim 4 within the claimed device? Although the previous claims contained language directed to a collar, the current claim construction requires it as a unique part. It is unclear in light of the disclosure how the collar and the platform are used together. How does Applicant intend for the collar to “further define” the feeding interface 41, per page 8 of the instant disclosure? Lastly, on pages 12-13, Applicant notes that “It should be appreciated that the collar and platform may be integrally formed with one another, or separate components.” which not only undermines the criticality of the aspects being claimed separately, but also appears to deconstruct the disclosure that the collar may be worn by the animal. In this context, “worn” is not instantaneously surrounding the animal, but rather attached to the body of the animal, like a dog collar would be.
Regarding the “feeding vent 41” - it is unclear what the Applicant intends for this to be. The disclosure appears to conflate a container (see the figures) forming a space above the cage with a vent, which is better illustrated in Fig. 11, for example. How would the animal insert the large portion of their body through element 41 if the bottom of the feed receptacle is closed off in the manner illustrated in Fig. 11? It is also noted that the term “vent” has a connotation which, to one of ordinary skill in the art, implies a baffled opening, whereas in order for the illustrations of Figs. 3-6 to be true, there must be more than a vented opening in the bottom of the receptacle.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment to the specification provided 17 February 2021 are not accepted. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: it is unclear in the instant specification what specific components the Applicant intends for the feeding interface to comprise. The current claim construction appears to only define the interface by a controller; if this is the case, then the claims would be clearer if the language directed to “feeding interface” were completely removed, since this only appears to .
Additionally, the new paragraph added to the specification on 17 February 2021 has been denied - it appears that this is merely to support the amended claim, and appears to further constitute a new embodiment. 

Claim Objections
Claims 1 & 4 are objected to because of the following informalities: multiple instances of the term “whereby” should be replaced with --wherein--, --such that--, or another comparable term, as outlined in MPEP §2111.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one also providing a portion of the feeding interface. As made apparent by the current claims, Applicant intends for this collar to be a distinct component from the platform, though none of the drawings portray how these components would work together. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-17, & 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform to current U.S. practice, and are replete with grammatical and idiomatic errors.
Regarding Claim 1, the use of the phrase “a plurality of apertures for receiving the mouth of the animal” renders the claim vague and indefinite in light of the specification, since the illustration of elements 26 shows the animal inserting their feet in order to provide the claimed lifting force on the platform. Is this implying double inclusion (since the lifting force is also 
Further RE Claim 1, in the claim amendment, the feeding interface is now defined by electro-mechanical features - but then, the phrase “and food distribution and retrieval from said feeding interface” appears to imply a structure that is not electro-mechanical features, but rather similar to the feeding platform, as claimed previously? Otherwise, how is food retrieved from electro-mechanical features, when it has been established to be within the food repository, and above the feeding surface?
Each of dependent claims 4-6, 8-17, & 19-21 is rejected for dependency on claim 1 rejected above. In light of the above rejection, the prior art rejection below is as best understood.
Further RE Claims 13 & 14, the processor as claimed (and as argued in pages 15-16 of Applicant arguments) is clearly double included in view of the amendments to claim 1 regarding a controller.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, & 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over A model for quantitative strength training of hindlimb muscles of a rat, published in 1988 by Klitgaard and as previously relied upon, in view of An Experimental Model for Resistance Exercise in Rodents, published in 2012 by Nicastro et al.


    PNG
    media_image1.png
    328
    368
    media_image1.png
    Greyscale
5a food repository including at least one surface (the very tip of the pill tube), said food repository configured to store food (wherein the pill tube is capable of storing pills or food), wherein said at least one surface of said food repository includes a feeding surface (the straw) whereby said feeding surface comprises a plurality of apertures for receiving the mouth of the animal (please note the above discussion of “whereby” - for purposes of examination, the term is considered to be --wherein-- to positively require the functional limitation that follows; the straw has two ends with holes, both individually capable of interaction with and housing a portion of the mouth of an animal, such as the tongue, depending on the size of the animal); 
a platform configured to move in response to a lifting force exerted by the animal onto the platform (note that the collar, pole, weight, and linkages all move in response to the animal lifting the collar) and wherein said platform is configured to receive the head of the animal (the collar receives the head of the animal, as illustrated), said platform is configured to move toward said feeding surface in response to the lifting force exerted by the animal onto the platform (in the same manner as the instant invention, the collar and supported weight move closer to the straw from Figs. A [Wingdings font/0xE0] B), wherein movement of said platform toward said feeding surface allows 
Klitgaard is silent to a feeding interface having electro-mechanical features; and a controller in communication with said feeding interface to control said feeding interface whereby said electro-mechanical features are configured to adjust or manipulate the activity of said feeding interface and food distribution and retrieval from said feeding interface, wherein: 
said feeding interface is configured to impair food to be dispensed in response to a retrieval force exerted by the animal;
said feeding interface is configured to regulate food dispensed from said food repository for a specified duration in response to the lifting force exerted by the animal toward said platform.
However, the entire device of Klitgaard inherently impairs the retrieval of food through the amount of weight mounted on the collar, and the animal is only able to reach the food when they are actively lifting.
Nicastro, like prior art above, teaches an animal experiment mechanism (title, disclosure) further comprising a feeding interface having electro-mechanical features (see discussion of “Using the software” starting on page 4, section (vi)); and a controller (inherent with software) in communication with said feeding interface to control said feeding interface whereby said electro-mechanical features are configured to adjust or manipulate the activity of said feeding interface and food distribution and retrieval from said feeding interface (the height is adjusted).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the testing cage of Klitgaard with the computer-
Such a modification renders the following obvious: said feeding interface is configured to impair food to be dispensed in response to a retrieval force exerted by the animal; and said feeding interface is configured to regulate food dispensed from said food repository for a specified duration in response to the lifting force exerted by the animal toward said platform (as discussed above, the overall device of Klitgaard impairs access to food, in view of the controller of Nicastro, the specified duration being determined by the amount of weight and the length of time that the individual animal is motivated to lift up on the device).
For Claim 4, the above-modified reference teaches the apparatus of claim 1.
The above-modified reference is silent to further comprising a collar to be worn by the animal that is configured to receive the head of the animal configured to be worn by the animal, and whereby said collar is distinct from said platform25.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to separate the platform into two pieces comprising a collar which is worn by the animal and a cooperative receiving aperture in the platform, in order to better accommodate animals of different sizes, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Please note that the disclosure of “It should be appreciated that the collar and platform may be integrally formed with one another, or separate components.” pages 12-13 which appears to undermine the criticality of the aspects being claimed separately.
Training Apparatus and Training Procedure sections).  
30 	For Claim 6, the above-modified reference teaches the apparatus of claim 5, and Klitgaard further discloses wherein said at least one surface of said housing includes an access area for the animal to have access to said feeding surface of said food repository (Plexiglas tube, as illustrated above).  
For Claim 8, the above-modified reference teaches the apparatus of claim 6, and Klitgaard further discloses further comprising a feeding vent disposed on said housing wherein said vent is between said access area and said feeding surface of said food repository (the opening to the Plexiglas tube is provided on the housing, “A 35-cm-high Plexiglas tube (8 cm diam) is fastened to a 1-cm-high plateau in a 35-cm-long, 25-cm-wide, and 60-cm-high cage…” and is provided between the interior space of the cage and the aforementioned feeding surface/interface).  
For Claim 9, the above-modified reference teaches the apparatus of claim 8, and Klitgaard further discloses wherein said vent comprises a vent feeding surface which aligns with said food repository feeding surface (the elongated side of the feeding surface straw is parallel with the opening to the tube, thus they are aligned).  
For Claim 10, the above-modified reference teaches the apparatus of claim 1, and Klitgaard further discloses wherein said dispensing of the regulated food is inhibited if weight of food dispensed is outside a specified weight range or if rate of food dispensed is 15outside a specified rate range (wherein, since the mouse can only take one pill at a time, note the description of pages 1740-1741, the rate is maintained).  

20	For Claim 12, the above-modified reference teaches the apparatus of claim 1, and Klitgaard further discloses further comprising a food supplier device configured to advance food to said food repository or said feeding interface (the “vertical pile of food pills,” affected by gravity, page 1740).  
For Claims 13-14, Klitgaard discloses the apparatus of claim 12.
Klitgaard is silent to further comprising a processor for controlling the supplier device and said feeding interface.  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide a processor configured to control both the supplier device and the feeding device, in order to more consistently and measurably provide sustenance to an animal, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
For Claim 16, the above-modified reference teaches the apparatus of claim 1, and Klitgaard further discloses wherein said animal is a mouse (title).  
For Claim 17, the above-modified reference teaches the apparatus of claim 1, and Klitgaard further discloses further comprising additional weight force applied to said platform 
For Claim 18, the above-modified reference teaches a method of feeding and applying weight resistance for an animal (as rejected above). Specifically to claim 18, Klitgaard discloses allowing the animal to interact with said feeding surface of said food repository such that: 10food retrieval force exerted by the animal on food to be dispensed by the feeding surface of said food repository is impaired (at least the added weight, the hole in the collar restricting movement of the animal, and the distance that the animal must lift the platform impede the reach and access of the food).  
15For Claim 19, Klitgaard discloses a method of diagnosing or evaluating an animal (note that a scientific experiment requires observation and evaluation), said method comprising: 
providing an animal to said feeding and weight resistance apparatus of claim 1 (note the above rejection of claim 1); 
allowing the animal to use said feeding and weight resistance apparatus of claim 1 (Id.); and 
diagnosing or evaluating the effect of the animal due to the animal using said feeding and weight resistance apparatus of claim 1 (reported on pages 1743-1744, for example).  
For Claim 20, the above-modified reference teaches the method of claim 19, and Klitgaard further discloses wherein the diagnosis or evaluating includes any combination of at least one of the following: a) protein synthesis, b) gene expression, 25c) glucose tolerance, d) muscle hypertrophy (Table 1, page 1744), e) improved muscle contractile function (Table 2, page 1744), and f) increased width of tibia and femur, g) increased bone density,  30h) improved tendon structures, and i) healthy aging (may be done by observation).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Klitgaard as applied to claim 1 above, and further in view of Control and quantitation of voluntary weight-lifting performance in rats, published in 2003 to Wirth et al., hereinafter referred to as “Wirth.”
For Claim 15, the above-modified reference teaches the apparatus of claim 1.
The above-modified reference is silent to further comprising a sensor, said sensor 30configured to detect the movement of the platform in response to the lifting force exerted by the animal onto said platform.  
Wirth, like prior art above, teaches a weight-lifting device for rats, further comprising a sensor (11), said sensor 30configured to detect the movement of the platform in response to the lifting force exerted by the animal onto said platform (“displacement transducer”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference with a sensor as taught by Wirth, in order to better measure the movement in the controlled experimental environment.

Response to Arguments
Applicant’s arguments with respect to current claims have been considered but are moot because the arguments do not apply to the combination references being used in the current rejection.
RE Applicant’s discussion of the definition of “impair” in the context of impairing the animal from a food source, the Examiner respectfully disagrees. In the manner ascertained from the instant disclosure, the device to Klitgaard also provides a downward force on the animal such that it may not readily reach the food source. Any other structure implied by this impairment must be clearly discussed and claimed. As stated previously, the overall device of Klitgaard can impede the movement, and thus retrieval of food, in multiple ways: at least the added weight, the hole in the collar restricting movement of the animal, and the distance that the animal must lift the platform impede the reach and access of the food, the constriction of the plexiglass tube, etc. 
RE Applicant arguments directed to the processor or controller, the Examiner respectfully disagrees. Applicant clearly notes in their discussion that these components are the same, and thus claims 13-14 are double including this controlling component. That aside, Applicant argues a criticality which is not present in the instant disclosure. Please note that “electro-mechanical features” occurs twice in the specification, as a contemplation of what could be added, and not as a clear discussion of the intended purpose, beyond what one of ordinary skill would ascertain. That is to say, automatic computation recordings and manipulations are well known in the research arts, for a multitude of reasons, such as: helping experiments to run at a particular frequency, automatic adjustment to avoid injury, and to keep researchers and their subjects safe and away from one another.
before the inclusion of the exemplary phrase.
RE Applicant argument directed toward the intended use of the device of Klitgaard, the Examiner respectfully disagrees. Not only are the instant invention and the disclosure to Klitgaard innately experiments, and thus the apparatus may be used in different manners than intended, but also these distinctions must arise to structural differences, clearly stated in the claims. Currently, the claims are taught by Klitgaard in view of Nicastro, as outlined above.
RE Applicant argument to claim 18 - this claim has been canceled by Applicant, rendering the argument moot.
RE Applicant argument to claim 20, the Examiner respectfully disagrees. Multiple of these steps, alone, may be done purely by observation, the claims neglect to provide a natural or related outcome to the observed “muscle hypertrophy,” for example, which at a certain degree is noticeable by looking at the animal. Applicant implies that there is some step to follow, but does not claim or discuss the criticality thereof.

Conclusion
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                                                                                                                                                                                                                               


/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642